                         UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF CALIFORNIA


JIMMY LEE BILLS,
           Plaintiff,                        No. 2:16-cv-2137-KJM-EFB P
     vs.


E. SANCHEZ, et al.,
           Defendants.                       ORDER & WRIT OF HABEAS CORPUS
                                     /       AD TESTIFICANDUM

        Jimmy Lee Bills, inmate H-50665, a necessary and material witness in proceedings in
this case on December 13, 2018, is confined in California State Prison, Corcoran, in the custody
of the Warden; in order to secure this inmate’s attendance it is necessary that a Writ of Habeas
Corpus ad Testificandum issue commanding the custodian to produce the inmate before the
Honorable Kimberly J. Mueller, to appear by video-conferencing at California State Prison,
Corcoran, December 13, 2018, at 2:30 p.m.

       ACCORDINGLY, IT IS ORDERED that:

        1. A Writ of Habeas Corpus ad Testificandum issue, under the seal of this court,
commanding the Warden to produce the inmate named above to testify by video-conferencing
before the United States District Court at the time and place above, and from day to day until
completion of court proceedings or as ordered by the court;

        2. The custodian is ordered to notify the court of any change in custody of this inmate
and is ordered to provide the new custodian with a copy of this writ; and

        3. The Clerk of the Court is directed to serve a copy by fax on the Litigation Coordinator
at California State Prison, Corcoran, (559) 992-7372.


                   WRIT OF HABEAS CORPUS AD TESTIFICANDUM

To: The Warden, California State Prison, Corcoran, P.O. Box 8800, Corcoran, CA 93212-
8309:

        WE COMMAND you to produce the inmate named above to testify before the United
States District Court at the time and place above by video-conferencing, and from day to day
until completion of the proceedings or as ordered by the court.

       FURTHER, you have been ordered to notify the court of any change in custody of the
inmate and have been ordered to provide the new custodian with a copy of this writ.

DATED: November 19, 2018.
